 

Case 1:20-cv-08942-GBD Document 19 Filed 08/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a a x

GURUM CORP. @/b/a Jay Global Inc.,
Plaintiff,

-against-

BRAHM FOODS INC. and VISAY ARROR,

individually and in any corporate capacity, : 20 Civ. 8942 (GBD)
Defendants. :

ee xX

GEORGE B. DANIELS, District Judge:
The status conference is adjourned from August 17, 2021 to September 28, 2021 at 9:45

a.m.

Dated: August 17, 2021
New York, New York

SO ORDERED.

Ararae. B Dare

LORG _DANIELS
E ATES DISTRICT JUDGE

 
